Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are presenting for examining.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 6/17/20, 8/25/20 and 9/03/20 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-13 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-13 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach an artificial neuromorphic circuit (and a corresponding method of operating in claim 9) including “a synapse circuit comprising a phase change element; a first switch and a second switch to receive pulse signals,  and a post-neuron circuit comprising: an input terminal coupled to the phase change element; a switch circuit coupled to the input terminal; a capacitor coupled to the switch circuit; and an output terminal; wherein the input terminal charges the capacitor through the switch circuit in response to the first pulse signal, the post-neuron circuit generates a firing signal at the output terminal based on a voltage level of the capacitor and a threshold voltage, and generates a first control signal and a second control signal based on the firing signal, the first control signal is configured to turn off the switch circuit, and the second control signal is configured to cooperate with the second pulse signal to control the second switch so as to control a state of the phase change element” as disclosed with other limitations in claims 1 and claim 9.
Each dependent claim inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Closest prior art, US-2016/0371583 (Hosokawa et al.), US-2020/0202217 (Son et al.) and US- 2019/0228292 (Yasuda et al.), disclose various neuromorphic system with different synapse memories, but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/June 3, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824